EXHIBIT 10.18

Employment Agreement

This Employment Agreement (the “Agreement”) is made as of January 3, 2006,
between COMSYS IT Partners, Inc., a Delaware corporation (the “Company”), and
Ken R. Bramlett, Jr. (the “Executive”).

 

1. BACKGROUND. The Company’s Board of Directors (the “Board”), acting through
the Compensation Committee, considers the employment of the Executive to be in
the best interests of the Company and its shareholders. The Compensation
Committee desires to employ the Executive and structure the Executive’s
compensation to encourage the Executive to accept employment with the Company,
in part by providing for certain severance benefits if the Executive’s
employment ends in certain specified ways.

 

2. DEFINITIONS. For purposes of this Agreement, the following terms have the
meanings set forth below. Other defined terms have the meanings set forth in the
provisions of this Agreement in which they are used.

 

2.1 Base Salary is defined in Section 4.1.

 

2.2 Beneficial Owner is defined in Rule 13d-3 of the Exchange Act.

 

2.3 Benefit means any Company- provided or -sponsored pension plan, 401k plan,
insurance plan, or other employee benefit plan, program or arrangement, made
available to the Company’s employees generally.

 

2.4 Bonus Potential means the bonus amount that would be earned by the Executive
under the Company Bonus Plan if the Company’s EBITDA is 100% of the targeted
EBITDA for the applicable period as set forth on Exhibit B. The Executive’s
current Bonus Potential is set forth on Exhibit A, Schedule 1. If such potential
bonus amount is increased at any time in the Company’s sole discretion, then the
resulting increased potential bonus amount shall be deemed the Bonus Potential
for all purposes hereunder.

 

2.5 Bonus Potential Earned means the amount of the Executive’s Bonus Potential
that was earned during the bonus period in question. The amount earned will be
equal to the percentage of Bonus Potential during the bonus period that
corresponds to actual performance during that period, multiplied by the
Executive’s Bonus Potential. The amount earned will be prorated for any bonus
period the Executive was not employed by the Company for the entire bonus period
based on the portion of the bonus period the Executive was employed by the
Company. Any such prorated bonus will be determined at the same time and in the
same manner that bonuses are determined for other participants in the Company
Bonus Plan upon completion of such bonus period and payments will be made at the
same time that payments are made to other participants in the Company Bonus
Plan. In no event will any portion of the Bonus Potential be deemed to have been
earned by the Executive if the Executive resigns other than for Good Reason or
if the Employment is terminated for Cause.



--------------------------------------------------------------------------------

2.6 Cause: As used in this Agreement:

 

  (a) The term “Cause” or “for cause” or “with cause” (in upper or lower case)
means only one or more of the following except as excluded by subparagraph (b):
(1) the Executive’s conviction of a felony; (2) the Executive’s willful,
material and irreparable breach of this Agreement (other than for reason of
illness or disability) or any other agreement or contract between the Executive
and the Company or any of its subsidiaries; (3) the Executive’s gross negligence
in the performance of, or intentional nonperformance of or inattention to, the
Executive’s material duties and responsibilities hereunder, continuing for
thirty (30) days after receipt of written notice of need to cure the same; or
(4) the Executive’s willful dishonesty or financial dishonesty, moral turpitude,
fraud, theft or material misconduct with respect to the business or affairs of
the Company or any of its subsidiaries.

 

  (b) The terms “Cause,” “for cause,” and “with cause” (in upper or lower case)
shall not include any of the following: (1) bad judgment; (2) negligence other
than gross negligence; (3) any act or omission that was based upon (i) authority
given pursuant to a resolution duly adopted by the Board, (ii) instructions of
the Board or any committee thereof or the chief executive officer of the Company
or (iii) the advice of counsel for the Company; or (4) any act or omission that
the Executive believed in good faith to have been in the interest of the
Company, without intent of the Executive to gain therefrom, directly or
indirectly, a personal profit to which he was not legally entitled.

 

2.7 Change of Control is defined in Section 10.2.

 

2.8 COBRA means the Consolidated Omnibus Budget Reconciliation Act, as the same
may be amended from time to time, or any successor statute, together with any
applicable regulations in effect at the time in question.

 

2.9 Company Bonus Plan refers to the plan that provides for incentive-based
annual corporate bonuses for all Senior Executives, or such other bonus plan as
the Company may from time to time adopt for its Senior Executives in its sole
discretion, for providing such incentive-based annual bonuses. The Company Bonus
Plan shall establish the bonus criteria for the Company and/or the Executive
required for specified bonus payment percentages to be earned. Any such
employee-performance criteria which the Company makes applicable to the
Executive shall be consistent with the Executive’s Position. The Executive’s
Bonus Plan is attached as Exhibit B.

 

2.10 Company Group means COMSYS IT Partners, Inc. and its subsidiaries.

 

2.11 Company Business is intentionally defined broadly in view of the
Executive’s senior position with the Company; it means (1) any business engaged
in by the Company Group during the Executive’s Employment, or (2) any other
business as to which the Company Group has made demonstrable preparation to
engage in during such Employment and (i) in

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 2



--------------------------------------------------------------------------------

     which preparation the Executive materially participated, or (ii) concerning
which preparation the Executive had access to Confidential Information.

 

2.12 Confidential Information means information of any Company Business that the
Executive learns in the course of the Employment, including but not limited to
the information described in Section 8.1, other than information which the
Executive can show: (i) was in the Executive’s possession or within the
Executive’s knowledge before the Employment; or (ii) is or becomes generally
known to persons who could take economic advantage of it, other than officers,
directors, and employees of the Company, without breach of an obligation to the
Company; or (iii) the Executive obtained from a party having the right to
disclose it without violation of an obligation to the Company; or (iv) is
required to be disclosed pursuant to legal process (e.g., a subpoena), provided
that the Executive notifies the Company immediately upon receiving or becoming
aware of the legal process in question.

 

2.13 Day, in upper or lower case, means a calendar day except as otherwise
stated.

 

2.14 Effective Date is defined in Section 5.1.

 

2.15 Employment means the Executive’s employment with the Company.

 

2.16 Exchange Act means the Securities Exchange Act of 1934, as amended.

 

2.17 Good Reason means the occurrence of any one or more of the following events
without the Executive’s express prior written consent (see also the
notice-and-cure provision in the definition of Resignation for Good Reason):

(a)(1) removal by the Board of the Executive from the Position; (2) a material
diminution in the Executive’s Position, duties, or responsibility from that held
by the Executive immediately prior to such change; or (3) the assignment by the
Company to the Executive of duties that are materially inconsistent with the
Executive’s Position;

(b)(1) the Company’s requiring the Executive to perform a majority of his duties
or to be permanently based outside of, or the moving of the Executive’s
principal office space from Charlotte, North Carolina; or (2) the Company’s
requiring the Executive to be permanently based (meaning requiring the Executive
to perform a majority of his duties for a period of more than 30 days) anywhere
other than within 50 miles of the Executive’s job location at the time that the
directive for such relocation is made by the Company;

(c) any Reduction in the Executive’s Base Salary, Bonus Potential, or other
compensation (including without limitation any Reduction of any non-contingent
bonus or incentive compensation for which the Executive is eligible);

(d) failure to provide the Executive with any Benefit for which the Executive is
eligible under the Benefit plan’s requirements (and, if such Benefit in question
is optional, which the Executive has elected to receive);

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 3



--------------------------------------------------------------------------------

(e) any failure of the Company to fulfill its material obligations under this
Agreement or under any stock or stock option agreement, change of control
agreement, bonus, benefit or incentive plan or other agreement between the
Executive and the Company (the Company’s failure to fulfill obligations
addressed in subsections (a) through (d) shall be governed by those subsections
and not subsection (e));

(f) failure of the Company to provide or maintain a Company Bonus Plan whereby
the Executive may earn a bonus as set forth in Section 4.2; or

(g) any purported termination by the Company of the Employment other than as
expressly permitted by this Agreement.

 

2.18 Group is defined in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended.

 

2.19 Merger Transaction means a merger, consolidation or reorganization of the
Company with or into any other Person or Group, other than the Permitted
Holders.

 

2.20 On-Target Performance means the point at which the requirements under the
Company Bonus Plan necessary for a full payout of the Bonus Potential have been
achieved.

 

2.21 Permitted Holders means Wachovia Investors, Inc. and its affiliates.

 

2.22 Person is defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended.

 

2.23 Position means the area of responsibility so identified on Exhibit A,
Schedule 1. If the Company in its sole discretion increases the Executive’s area
of responsibility, then such increased area of responsibility shall be deemed
the Position for all purposes hereunder.

 

2.24 Reduction, as applied to any aspect of the Executive’s compensation or
benefits, means any exclusion, discontinuance without comparable replacement,
diminution, or reduction in the same as in effect immediately prior to such
exclusion, discontinuance, diminution, or reduction.

 

2.25 Resign for Good Reason or Resignation for Good Reason means that all of the
following occur:

(a) the Executive notifies the Company in writing, in accordance with the notice
provisions of this Agreement, of the occurrence of one or more events
constituting Good Reason hereunder;

(b) the Company fails to revoke, rescind, cancel, or cure the event (or if more
than one, all such events) that was the subject of the notification under
subparagraph 0 within thirty (30) days after such notice; and

(c) within ten (10) business days after the end of the thirty-day period
described in subparagraph 0, the Executive delivers to the Company a notice of
resignation in accordance with this Agreement.

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 4



--------------------------------------------------------------------------------

2.26 Sale Transaction means a sale, lease, exchange or other transfer of all or
substantially all the assets of the Company and its consolidated subsidiaries to
any other Person or Group, other than the Permitted Holders.

 

2.27 Schedule 1 means Schedule 1 set forth at the end of this Agreement in
Exhibit A.

 

2.28 Senior Executives means the executives of the Company holding the following
positions, by whatever title designated, and no others: chief executive officer;
executive vice president-field operations; senior vice president and chief
financial officer; senior vice president and chief information officer; senior
vice president-corporate development; and senior vice president and general
counsel.

 

2.29 Severance Benefits means the post-employment compensation and benefits to
be provided to the Executive by the Company as set forth in Section 6.

 

2.30 Severance Payment is defined in Section 6.1.

 

2.31 Special Severance Benefits is defined in Section 10.1.

 

2.32 Special Severance Payment is defined in Section 10.1.

 

2.33 Termination Date means the effective date of a termination of the
Employment by either the Company or the Executive.

 

2.34 Tribunal means a court or other body of competent jurisdiction that is
deciding a matter relating to this Agreement.

 

2.35 Voting Stock means shares of capital stock of the Company the holders of
which are entitled to vote for the election of directors, but excluding shares
entitled to so vote only upon the occurrence of a contingency unless that
contingency shall have occurred.

 

3. EMPLOYMENT.

 

3.1 Position. Subject to the terms and conditions hereinafter set forth, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to serve the Company, at the office and in the Position referred to on Exhibit
A, Schedule 1.

 

  (a) The Executive will (i) devote his full time, attention, and energies to
the business of the Company and will diligently and to the best of his ability
perform all duties incident to his Employment hereunder; (ii) use his best
efforts to promote the interests and goodwill of the Company; (iii) perform such
other duties commensurate with the Position as the Board may from time-to-time
assign to the Executive.

 

  (b) The Executive shall obtain the written consent of the Board prior to
serving on corporate, civic or charitable boards or committees. This Section 3.1
shall not be construed as preventing the Executive from serving on the
corporate, civic or charitable boards or committees on which he currently
serves, as listed on Exhibit C; provided that in no event shall any such service
or business activity require the

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 5



--------------------------------------------------------------------------------

       provision of substantial services by the Executive to the operations or
the affairs of such businesses or enterprises such that the provision thereof
would interfere in any respect with the performance of the Executive’s duties
hereunder.

 

3.2 Office Space, Equipment, etc. The Company shall provide the Executive with
office space, related facilities, equipment, and support personnel that are
commensurate with the Position.

 

3.3 Expense Reimbursement.

 

  (a) The Company will timely reimburse the Executive for reasonable business
expenses incurred by the Executive in connection with the Employment in
accordance with the Company’s then-current policies.

 

  (b) Without limiting Section 0 (Good Reason includes relocation without
consent), or this Section 3.3, if the Company determines that the Executive
shall be relocated, then the Company shall, in connection with such relocation,
pay or reimburse the Executive for all reasonable moving expenses incurred by
the Executive.

 

4. COMPENSATION AND BENEFITS DURING EMPLOYMENT.    During the Employment, the
Company shall provide compensation and benefits to the Executive as follows.

 

4.1 Base Salary. The Company shall pay the Executive a base salary at a rate
(before deductions, e.g., for employee-paid insurance premiums; deferrals, e.g.,
for flex-plan contributions; and withholding) not less than the Base Salary rate
set forth in Schedule 1. If the Company in its sole discretion increases the
Executive’s base salary, then such increased salary shall be deemed the Base
Salary for all purposes hereunder. All salary payments shall be made in
accordance with the normal payroll practices of the Company but in no less than
equal semi-monthly installments, less withholding or deductions required by law
or agreed to by the Executive.

 

4.2 Annual Bonus. In addition to the Base Salary, the Executive will participate
in the Company’s Bonus Plan. Executive will be paid his Bonus Potential Earned
pursuant to the terms of the Company Bonus Plan. A copy of Executive’s Bonus
Plan is attached as Exhibit B.

 

4.3 Benefits. The Executive shall, upon satisfaction of legal or applicable
third-party provider eligibility requirements with respect thereto, be entitled
to participate in all Benefits now or hereafter in effect or that are hereafter
made available to the Company’s employees generally. The previous sentence shall
not be construed as limiting the Company’s right, in its sole discretion, to add
to, reduce, modify, or eliminate any such Benefit. In addition, the Company
shall maintain for the Executive any specific benefits set forth on Exhibit A,
Schedule 1.

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 6



--------------------------------------------------------------------------------

4.4 Vacation; Holidays; Sick Leave. During the Employment, the Executive shall
be entitled to sick leave, holidays, and an annual vacation (included within the
Company’s Paid Time Off Policy (“PTO”)), all in accordance with the regular
policy of the Company for its Senior Executives (but in no event less than the
minimum annual vacation set forth on Exhibit A, Schedule 1), during which time
his compensation and benefits shall be paid or provided in full.

 

4.5 Annual Compensation Review. At least annually during the Employment, the
Company shall review with the Executive the Base Salary, the Bonus Potential,
and all other forms of compensation, which the Executive is then receiving (or,
in the case of contingent compensation, for which the Executive is a participant
in the applicable plan). The Base Salary and Bonus Potential may be increased
(but not decreased) from time to time as determined by the Company’s Board or
the Compensation Committee thereof. Any increase in Base Salary shall not limit
or reduce any other obligation of the Company to the Executive under this
Agreement. The Base Salary and Bonus Potential may not be decreased without the
Executive’s express prior written consent.

 

4.6 Equity. Additional awards of securities under COMSYS IT Partners, Inc. 2004
Stock Incentive Plan competitive with industry standards for executives in like
positions shall be made subject to the discretion of the Compensation Committee
of the Board.

5. TERMINATION OF EMPLOYMENT

 

5.1 Term of Agreement. The term of the Employment shall commence on the date
hereof (the “Effective Date”) and continue to December 31, 2007 (the “Original
Term”) and renew automatically for successive one-year terms (each, a “Renewal
Term”) unless notice of non-renewal is given by either party to the other party
at least six months prior to the end of the Original Term or any Renewal Term
(the “Expiration Date”); provided that the Employment may also be terminated
prior to such Expiration Date (i) by the Executive for any reason, including
Good Reason, (ii) by the Company with Cause, (iii) by the Company without Cause
or (iv) by the Company upon the Disability or death of the Executive. In the
event that (i) the Company does not renew the Agreement at the end of the
Original Term or any Renewal Term, (ii) the Company terminates Employment prior
to the Expiration Date without Cause, (iii) the Executive terminates Employment
prior to the Expiration Date for Good Reason, or (iv) the death or Disability of
the Executive, the Executive shall be entitled to receive Severance Benefits
pursuant to Section 6 of this Agreement.

 

5.2 Termination in the Event of Disability. In the event of the incapacity of
the Executive, by reason of mental or physical disability to perform his
material duties hereunder, for a period of 120 consecutive days or 180
non-consecutive days during any twelve (12) month period, as reasonably
determined by the Board or as certified by a qualified physician selected by the
Board (collectively, “Disability”), the Company may terminate the Executive’s
Employment effective upon written notice to the Executive. Prior to the
termination of Executive’s Employment pursuant to this Section 5.2, during any
period that the Executive fails to perform his full-time duties with the Company
as a result of incapacity due to

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 7



--------------------------------------------------------------------------------

     physical or mental illness, he shall continue to receive his Base Salary,
Bonus and other benefits provided hereunder, less the amount of any disability
benefits received by the Executive during such period under any disability plan
or program sponsored by the Company.

 

5.3 Notice of Resignation; Waiver of Notice Period. If the Executive resigns
from the Company, the Executive will give the Company at least four (4) weeks’
prior notice of resignation. The Company may in its discretion waive any notice
period stated in the Executive’s notice of resignation, in which case the
Termination Date of the Employment will be the date of such waiver.

 

5.4 No Termination of Agreement Per Se. Termination of the Employment will not
terminate this Agreement per se; to the extent that either party has any right
under applicable law to terminate this Agreement, any such termination of this
Agreement shall be deemed solely to be a termination of the Employment without
affecting any other right or obligation hereunder except as provided herein in
connection with termination of the Employment.

 

5.5 Transition of Email, Correspondence, etc. If the Employment is terminated by
either the Executive or the Company, the Company will provide reasonable
cooperation in (i) permitting the Executive to copy or remove the Executive’s
personal files (not including Company Confidential Information) from the
Executive’s computer and office, and (ii) arranging for any personal emails or
phone messages to be forwarded to the Executive for a reasonable period of time
after such termination (not to exceed sixty (60) days).

 

5.6 Payments Following Termination.

(a) If the Employment is terminated for any reason, either by the Company or by
the Executive’s resignation, then the Company shall pay the Executive the
following amounts as part of the Company’s next regular payroll cycle but in no
event later than thirty (30) days after the Termination Date, to the extent that
the same have not already been paid:

(i) any and all salary and vacation pay earned through the Termination Date; and

(ii) any reimbursable expenses properly reported by the Executive.

(b) Unless the Executive resigns without Good Reason or the Employment is
terminated for Cause, then the Company shall pay any applicable prorated Bonus
Potential Earned for the bonus period in which such termination occurs at the
same time that payments are made to other participants in the Company Bonus
Plan.

6. SEVERANCE BENEFITS UPON CERTAIN TERMINATIONS

 

6.1 Severance Payment. If (1) the Company does not renew the Agreement at the
end of the Original Term or any Renewal Term, (2) the Employment is terminated
by the Company other than for Cause, (3) the Executive resigns for Good Reason,
(4) the Executive is terminated due to a Disability pursuant to Section 5.2 of
this Agreement or (5) the Executive dies, then:

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 8



--------------------------------------------------------------------------------

  (a) the Company shall pay to the Executive, if living, an amount equal to one
and a half (1.5) times the highest Base Salary in effect (i) during the 12
months immediately prior to the Termination Date or (ii) during the Employment,
if the Employment has lasted less than 12 months;

 

  (b) in addition to the severance provided in Section 6.1(a), the Executive
shall also receive one (1.0) times (1) the average Bonus Potential Earned by the
Executive for the two (2) years ending prior to the Termination Date (the
payments provided in subsections (a) and (b) are collectively referred to as the
“Severance Payment”);

 

  (c) if the Employment is terminated (i) by the Company in the event of
Executive’s Disability, (ii) upon the Executive’s death, or (iii) upon a Change
of Control, the Severance Payment shall be paid in cash or immediately-available
funds, in lump sum within 10 business days following the execution by Executive
of the release described in Section 6.1(f); provided, however, if the Employment
is terminated by the Company in the event of Executive’s Disability, any
Severance Payment owed to the Executive under this Section 6.1 shall be offset
by any amount paid to the Executive pursuant to any disability insurance policy
for which the Company has paid the premiums;

 

  (d) if the Employment is terminated (i) by the Company without Cause or
(ii) by the Executive for Good Reason, the Executive shall be entitled to
receive the Severance Payment in twenty-four (24) equal monthly installments
during the two-year period following the Termination Date;

 

  (e) if the Executive is not living, then the Severance Payment shall be paid
to the Executive’s heir(s), assign(s), successor(s)-in-interest, or legal
representative(s), in the same manner as specified in subparagraph (c); and

 

  (f) as a condition to making any Severance Payment, the Company will require
the Executive or his legal representative(s) to first execute a release which
contains a full release of all claims against the Company and certain other
provisions, including but not limited to a reaffirmation of the restrictive
covenants in Sections 9.1 and 9.2.

 

6.2 Continuation of Insurance and Related Benefits. If (1) the Company does not
renew the Agreement at the end of the Original Term or any Renewal Term, (2) the
Employment is terminated by the Company other than for Cause, (3) the Executive
resigns for Good Reason, (4) the Executive is terminated due to a Disability
pursuant to Section 5.2 of this Agreement or (5) the Executive dies, then:

 

  (a) The Company shall, to the greatest extent permitted by applicable law and
the terms and conditions of the applicable insurance or benefit plan, maintain
the Executive (if living) and the Executive’s dependents as participants in the
life, health, dental, accident, disability insurance, and similar benefit plans
offered to (and on the same terms as) other Senior Executives until the 24-month
anniversary of the Termination Date.

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 9



--------------------------------------------------------------------------------

  (b) To the extent that applicable law or the terms and conditions of the
applicable insurance or benefit plan do not permit the Company to comply with
subparagraph (a), the Company shall reimburse the Executive (if living) and the
Executive’s dependents, for all expenses incurred by any of them in maintaining
the same levels of coverage under COBRA, for the same period as provided in
subparagraph (a) or as permitted by law, but solely to the extent that such
expenses exceed the deduction or amount that would have been required to be paid
by the Executive for such coverage if the Employment had not been terminated.

 

  (c) If Employment is terminated by the Executive’s death, or if the Executive
dies before the expiration of the Company’s obligation under this Section 6.2,
then the Company shall continue to maintain coverage for the Executive’s
dependents under all insurance plans referred to in this Section 6.2 for which
such dependents had coverage as of the date of the Executive’s death, at the
same coverage levels and for the same period of time as would have been required
had the Executive not died.

 

  (d) Following the expiration of such coverage period by the Company, the
Executive (if living) and the Executive’s dependents will be entitled to elect
to maintain coverage under such insurance- and benefit plans in accordance with
COBRA to the fullest extent available under law.

 

6.3 D&O Insurance and Indemnification. Through at least the sixth anniversary of
the Termination Date, the Company shall maintain coverage for the Executive as a
named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide the Executive with at least the
same corporate indemnification as it provides to other Senior Executives. All
such directors’ and officers’ insurance policies will provide prior acts
coverage from September 30, 2004.

 

6.4 No Other Severance Benefits. Other than as described above in Sections 6.1
and 6.2 and as described below in Sections 10 and 11, the Executive shall not be
entitled to any payment, benefit, damages, award or compensation in connection
with termination of the Employment, by either the Company or the Executive,
except as may be expressly provided in another written agreement, if any,
approved by the Board and executed by the Executive and by the Chief Executive
Officer. Neither the Executive nor the Company is obligated to enter into any
such other written agreement.

 

6.5 No Waiver of ERISA-Related Rights. Nothing in this Agreement shall be
construed to be a waiver by the Executive of any benefits accrued for or due to
the Executive under any employee benefit plan (as such term is defined in the
Employees’ Retirement Income Security Act of 1974, as amended) maintained by the
Company, if any, except that the Executive shall not be entitled to any
severance benefits pursuant to any severance plan or program of the Company
other than as provided herein.

 

6.6 Mitigation Not Required. The Executive shall not be required to mitigate the
amount of any payment or benefit which is to be paid or provided by the Company
pursuant to this Section 6.

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 10



--------------------------------------------------------------------------------

     Any remuneration received by the Executive from a third party following
termination of the Employment shall not apply to reduce the Company’s
obligations to make payments or provide benefits hereunder.

 

7. TAX WITHHOLDING. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement, or under any
other agreement between the Executive and the Company, all federal, state, local
and foreign taxes that are required to be withheld by applicable laws or
regulations.

 

8. CONFIDENTIAL INFORMATION

 

8.1 Executive acknowledges that in the course of his employment by the Company,
the Company has provided him and will continue to provide him, prior to any
termination hereof, with certain Confidential Information and knowledge
concerning the operations of the Company Group which the Company desires to
protect. This Confidential Information shall include, but is not limited to:

(a) terms and conditions of and the identity of the parties to the Company
Group’s agreements with its clients and suppliers, including but not limited to
price information;

(b) management systems, policies or procedures, including the contents of
related forms and manuals;

(c) professional advice rendered or taken by the Company Group;

(d) the Company Group’s own financial data, business and management information,
strategies and plans and internal practices and procedures, including but not
limited to internal financial records, statements and information, cost reports
or other financial information;

(e) proprietary software, systems and technology-related methodologies of the
Company Group and their clients;

(f) salary, bonus and other personnel information relating to the Company
Group’s personnel;

(g) the Company Group’s business and management development plans, including but
not limited to proposed or actual plans regarding acquisitions (including the
identity of any acquisition contacts), divestitures, asset sales, and mergers;

(h) decisions and deliberations of the Company Group’s committees or boards; and

(i) litigation, disputes, or investigations to which the Company Group may be
party and legal advice provided to Executive on behalf of the Company Group in
the course of Executive’s employment.

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 11



--------------------------------------------------------------------------------

8.2 Executive understands that such information is confidential, and he agrees
not to reveal such information to anyone outside the Company so long as the
confidential or secret nature of such information shall continue. Executive
further agrees that he will at no time use such information in competing with
all or any portion of the Company Group. At such time as Executive shall cease
to be employed by the Company, he will surrender to the Company all papers,
documents, writing and other property produced by him or coming into his
possession by or through his employment and relating to the information referred
to in this paragraph, and the Executive agrees that all such materials will at
all times remain the property of the Company.

 

9. NONCOMPETITION AND NONSOLICITATION COVENANT

 

9.1 Noncompetition. In return for the consideration stated in this Agreement,
including the receipt of Confidential Information by Executive and the promise
of the Company to provide the Executive with Confidential Information, the
Executive agrees that, during his employment and for two (2) years after the
termination of employment, Executive shall not directly or indirectly possess an
ownership interest in, manage, control, participate in, consult with, or render
services for any other person, firm, association or corporation, engaged in the
business of the Company without the prior written consent of the Company, in the
United States or any other geographic area where the Company is conducting
business, because such activity would unavoidably and unfairly compromise the
Company’s legitimate, protectible business interests in its Confidential
Information, clients, employees, suppliers, and business relationships.

 

9.2 Executive agrees that he shall not, either directly or indirectly, during
Executive’s employment and for two (2) years after termination of employment, in
any capacity whatsoever (either as an employee, officer, director, stockholder,
proprietor, partner joint venturer, consultant or otherwise) (a) solicit,
contact, call upon, communicate with, or attempt to communicate with any of the
Company clients or potential clients for the purpose of providing services to
such client, or (b) sell any services to any client or potential client of the
Company.

 

9.3 Nonsolicitation. Executive agrees that he shall not directly or indirectly
during Executive’s employment and for two (2) years after termination of
employment, through any other entity, either alone or in conjunction with any
other person or entity employ, solicit, induce, or recruit, any person employed
by the Company at any time within the one (1) year period immediately preceding
such employment, solicitation, inducement or recruitment.

 

9.4 For the purposes of this Agreement, “potential client” shall be defined as
those entities for which Executive has had access to Confidential Information
during his Employment, and “client” shall be defined as those entities with
which the Company has conducted any business during the twelve (12) month period
prior to termination of the employment relationship. For the purposes of this
Agreement, “services” shall mean activities performed by the Company at any time
within the one (1) year period preceding termination of Executive’s Employment.

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 12



--------------------------------------------------------------------------------

9.5 Executive agrees that it is his intention that any restriction contained in
this section that is determined to be unenforceable be modified by any court
having jurisdiction to be reasonable and enforceable, and, as modified, to be
fully enforced.

 

9.6 The Company will not unreasonably withhold its consent under Section 9.1 to
the Executive’s employment, after the Employment, by a corporation that competes
with Company, but only if, before starting the new employment, the Executive
provides the Company with a document reasonably satisfactory to the Company,
signed by both the Executive and such corporation, containing (i) a written
description of the Executive’s duties in the new job, and (ii) specific
assurances that in the new job the Executive will neither use nor disclose the
Company’s Confidential Information.

 

9.7 Executive acknowledges and agrees that the restrictive covenants contained
herein are reasonable in time, territory and scope, and in all other respects.
If a Tribunal determines that any of the restrictions set forth in this
Section 9 is unreasonably broad or otherwise unenforceable under applicable law,
then (i) such determination shall be binding only within the geographical
jurisdiction of the Tribunal, and (ii) the restriction will not be terminated or
rendered unenforceable, but instead will be reformed (solely for enforcement
within the geographic jurisdiction of the Tribunal) to the minimum extent
required to render it enforceable.

 

10. CHANGE OF CONTROL

 

10.1 Special Severance Benefits.

 

  (a) If, during the specific time periods listed in subparagraph (b), the
Employment is terminated by any of the specific events listed there, then the
Executive will be entitled to the following benefits (“Special Severance
Benefits”):

 

  (1) all benefits that would be provided under this Agreement in the event of a
termination of the Employment without Cause by the Company, with the Severance
Payment paid as provided in subparagraph (c) below, instead of as provided in
Section 6 of this Agreement; and

 

  (2) a special, additional severance payment (“Special Severance Payment”)
equal to one-half (.5) times the highest Base Salary in effect (i) during the 12
months immediately prior to the Termination Date or (ii) during the Employment,
if the Employment has lasted less than 12 months.

 

  (b) The specific termination events and time periods in which the Executive
will be entitled to the Special Severance Benefits are as follows:

 

  (1) the Executive’s Employment is terminated by the Company, for any reason
other than Cause, at any time during the period beginning on the Change of
Control Date and ending at 5 pm Houston time on the date two (2) years after the
Change of Control Date; or

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 13



--------------------------------------------------------------------------------

  (2) the Executive Resigns for Good Reason at any time during the period
beginning on the Change of Control Date and ending at 5 pm Houston time on the
date two (2) years after the Change of Control Date.

 

  (c) The Special Severance Payment and the Severance Payment required by this
Agreement shall be made to the Executive, in cash or immediately-available
funds, in a lump sum within 10 business days following the execution by
Executive of a release.

 

  (d) Payments pursuant to this Agreement shall not be deemed to constitute
continued employment beyond the Termination Date.

 

  (e) As a condition to providing the Executive with the Special Severance
Benefits, the Company will require the Executive to first execute a release.

 

10.2 A Change of Control shall be deemed to have occurred if any of the
following events occurs after the Effective Date:

 

  (a) The consummation of a Merger Transaction if (a) the Company is not the
surviving entity and (b) as a result of the Merger Transaction, 50 percent or
less of the combined voting power of the then-outstanding securities of the
other party to the Merger Transaction, immediately after the date of Change of
Control, are held in the aggregate by the holders of Voting Stock immediately
prior to the date of Change of Control.

 

  (b) The consummation of a Sale Transaction.

 

  (c) Any Person, other than the Permitted Holders, becomes the Beneficial
Owner, directly or indirectly, of more than 50 percent of the outstanding Voting
Stock.

 

  (d) The stockholders of the Company approve the dissolution of the Company.

 

  (e) During any period of twenty-four (24) consecutive months, the replacement
of a majority of the members of the Board who were members of the Board at the
beginning of such period, and such new members shall not have been (i) nominated
or appointed to the Board pursuant to the terms of an agreement with the
Company, (ii) nominated for election or selected as a director by a duly
constituted nominating committee (or a subcommittee thereof) of the Board or
(iii) approved by a vote of at least a majority of the members of the Board then
still in office who either were members of the Board at the beginning of such
period or whose election as a member of the Board was so previously approved.

 

11. CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.    Anything in this Agreement to
the contrary notwithstanding, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive
upon a Change of Control, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 14



--------------------------------------------------------------------------------

     imposed by Section 4999 of the United States Internal Revenue Code or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then the Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. Subject to the provisions of this Section,
all determinations required to be made hereunder, including whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, shall be made by
the Accounting Firm (at the sole expense of the Company), which shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the date of termination of the Executive’s employment under
this Agreement, if applicable, or such earlier time as is requested by the
Company. If the Accounting Firm determines that no Excise Tax is payable by the
Executive, the Accounting Firm shall furnish the Executive with an opinion that
he has substantial authority not to report any Excise Tax on his federal income
tax return. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code, it is possible that Gross-Up Payments may be
miscalculated and may not cover the full amount of Excise Taxes due (an
“Underpayment”) consistent with the calculations required to be made hereunder.
If the Company exhausts its remedies pursuant hereto and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

12. EMPLOYEE HANDBOOKS, ETC.    From time to time, the Company may, in its
discretion, establish, maintain and distribute employee manuals or handbooks or
personnel policy manuals, and officers or other representatives of the Company
may make written or oral statements relating to personnel policies and
procedures. The Executive will adhere to and follow all rules, regulations, and
policies of the Company set forth in such manuals, handbooks, or statements as
they now exist or may later be amended or modified. Such manuals, handbooks and
statements do not constitute a part of this Agreement nor a separate contract,
and shall not be deemed as amending this Agreement or as creating any binding
obligation on the part of the Company, but are intended only for general
guidance.

 

13. OTHER PROVISIONS

 

13.1 This Agreement shall inure to the benefit of and be binding upon (i) the
Company and its successors and assigns and (ii) the Executive and the
Executive’s heirs and legal representatives, except that the Executive’s duties
and responsibilities under this Agreement are of a personal nature and will not
be assignable or delegable in whole or in part without the Company’s prior
written consent.

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 15



--------------------------------------------------------------------------------

13.2 All notices and statements with respect to this Agreement must be in
writing and shall be delivered by certified mail return receipt requested; hand
delivery with written acknowledgment of receipt; or overnight courier with
delivery-tracking capability. Notices to the Company shall be addressed to the
Company’s president or chief executive officer at the Company’s then-current
headquarters offices. Notices to the Executive may be delivered to the Executive
in person or to the Executive’s then-current home address as indicated on the
Executive’s pay stubs or, if no address is so indicated, as set forth in the
Company’s payroll records. A party may change its address for notice by the
giving of notice thereof in the manner hereinabove provided.

 

13.3 If the Executive Resigns for Good Reason because of (i) the Company’s
failure to pay the Executive on a timely basis the amounts to which he is
entitled under this Agreement or (ii) any other breach of this Agreement by the
Company, then the Company shall pay all amounts and damages to which the
Executive may be entitled as a result of such failure or breach, including
interest thereon at the maximum non-usurious rate and all reasonable legal fees
and expenses and other costs incurred by the Executive to enforce the
Executive’s rights hereunder and the Executive will be relieved of all
obligations under Section 9 (noncompetition).

 

13.4 This Agreement sets forth the entire present agreement of the parties
concerning the subjects covered herein except for any equity incentive award
agreement between the Company and the Executive. There are no promises,
understandings, representations, or warranties of any kind concerning those
subjects except as expressly set forth herein or therein.

 

13.5 Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.

 

13.6 If any provision of this Agreement, or its application to anyone or under
any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.

 

13.7 This Agreement will be governed and interpreted under the laws of the State
of Texas.

 

13.8 No failure on the part of any party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.

 

13.9 Termination of the Employment, with or without Cause, will not affect the
continued enforceability of this Agreement.

 

13.10 Section headings are for convenience only and shall not define or limit
the provisions of this Agreement.

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 16



--------------------------------------------------------------------------------

13.11 This Agreement may be executed in several counterparts, each of which is
an original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Agreement manually signed by one party and transmitted to the other
party by FAX or in image form via email shall be deemed to have been executed
and delivered by the signing party as though an original. A photocopy of this
Agreement shall be effective as an original for all purposes.

By signing this Agreement, the Executive acknowledges that the Executive (1) has
read and understood the entire Agreement; (2) has received a copy of it; (3) has
had the opportunity to ask questions and consult counsel or other advisors about
its terms; and (4) agrees to be bound by it. Executed and effective as of the
Effective Date.

 

        COMSYS IT Partners, Inc.,

 

By: /S/ MICHAEL T. WILLIS

Name: Michael T. Willis

Title: Chief Executive Officer and President

 

EXECUTIVE

 

/S/ KEN R. BRAMLETT, JR.

Ken R. Bramlett, Jr.

 

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 17



--------------------------------------------------------------------------------

Exhibit A

 

   

Schedule 1

Office   Charlotte, North Carolina Position   Senior Vice President, General
Counsel and Secretary Base Salary   $270,000 per year Bonus Potential   $135,000
Minimum PTO   29 business days (which includes 7 paid holidays designated by
COMSYS) Specific benefits   $1,000 per month car allowance and reimbursement of
club dues consistent with policy for similarly situated employees

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 18



--------------------------------------------------------------------------------

Exhibit B

Bonus Plan for Ken R. Bramlett, Jr.

For Fiscal Year Ending December 31, 2006

Executive is eligible to receive an annual incentive bonus equal to 50% of Base
Salary if 100% of the Company EBITDA Plan (as defined below) is achieved as set
forth in this document (the “Bonus Potential”). No incentive will be provided
unless a minimum of 90% of the EBITDA Plan is achieved. The incentive bonus
potential increases if the EBITDA Plan is overachieved, according to the
following schedule:

 

90% of EBITDA Plan achieved

  50% of Bonus Potential

95% of EBITDA Plan achieved

 

75% of Bonus Potential

100% of EBITDA Plan achieved

 

100% of Bonus Potential

105% of EBITDA Plan achieved

 

125% of Bonus Potential

110% of EBITDA Plan achieved

 

150% of Bonus Potential

115% of EBITDA Plan achieved

 

175% of Bonus Potential

120% of EBITDA Plan achieved

 

200% of Bonus Potential

Each additional 5% incremental increase over 120% of EBITDA Plan will result in
an additional 5% incremental increase in Bonus Potential. For example, 125% of
EBITDA achieved will result in 205% of Bonus Potential.

The 2006 EBITDA Plan amount shall be as determined by the Board.

Executive must attain the respective threshold before the percentage of Bonus
Potential increases. For example, achievement of 92% of EBITDA Plan will earn
50% of the Bonus Potential. There will be no proration between targeted
achievement levels.

Annual incentive bonuses will be paid by March 31 of the calendar year following
the Measuring Period (January 1, 2006 to December 31, 2006).

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 19



--------------------------------------------------------------------------------

Exhibit C

Corporate, Civic, and Charitable Board Positions Held by Executive

Board Member, World Acceptance Corporation

Board Member, Raptor Networks Technology, Inc.

Board Member, Salsarita’s, Inc.

Executive Committee, Charlotte Wine & Food Weekend

 

EXECUTIVE EMPLOYMENT AGREEMENT

  PAGE 20